DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 	Claims 2 and 18 have been cancelled.  Claims 4, 6, 7, 17, 19, and 20 have been withdrawn.  Claims 1, 3, 9, and 10 have been amended.
	Claims 1, 3, 5, and 8-16 are under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 5, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (Cell Research, 2009, 19: 574-583), in view of both Conner et al. (Handbook of Clinical Nanomedicine: Nanoparticles, Imaging, Therapy, and Clinical Applications, 2016, Chapter 28, p. 783-826) and Yoon et al. (Scientific Reports, 2015, 5: 1-13).
	Cui et al. teach subcutaneously injecting glatiramer acetate (GA) to treat Type 1 diabetes (T1D), wherein GA acts by inducing FoxP3 regulatory T-cells (see Abstract; paragraph bridging p. 574 and 575; p. 575, Fig. 1; p. 578, column 2, last paragraph; p. 581, column 2, first full paragraph).  Since Cui et al. teach subcutaneous injection, they teach parenteral administration of a composition comprising GA and a pharmaceutically acceptable carrier (claims 11 and 13).  While Cui et al. do not specifically teach nanoparticles (claims 1 and 9), Conner et al. teach that GA is a colloidal solution of cationic nanoparticles having an average size of 110 nm (as determined by DLS) and comprising peptides with an average molecular weight of 5000-9000 Da (claims 8 and 10) (see paragraph bridging p. 797 and 798; p. 798; p. 801-802; p. 808-809).  
	Cui et al. and Conner et al. do not teach CpG ODN1826 (claims 1 and 5).  Yoon et al. teach using CpG ODN1826 to treat T1D; ODN1826 is dissolved in water and is administered subcutaneously; ODN1826 acts by inducing FoxP3 regulatory T-cells and IL-10 (see Abstract; p. 2, first full paragraph; paragraph bridging p. 2 and 3; p. 4, second paragraph; p. 7, Fig. 6; paragraph bridging p. 9 and 10; p. 10, last paragraph).  Based on these teachings in the prior art, one of skill in the art would have found obvious to modify Cui et al. by mixing GA with ODN1826 dissolved in water to achieve the predictable result of obtaining a composition suitable to treat T1D.  MPEP 2144.06 [R-6] I states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

By mixing GA with ODN1826 dissolved in water, one of skill in the art would have obtained a pharmacological composition comprising GA/ODN1826 nanoparticles and water suitable for parenteral administration (claims 11-13).  
By mixing GA with ODN1826, one of skill in the art would have necessarily obtained polyelectrolyte complex nanoparticles because all that is required to achieve this is to mix the GA colloidal solution with the ODN1826 (claim 1).  The specification does not teach more than this (see [0057]).  Conversely, since the prior art teaches that the GA nanoparticles are cationic, one of skill in the art would have reasonably expected them to be capable of binding nucleic acids.  One of skill in the art would have reasonably expected that mixing the GA nanoparticles with ODN1826 would result in GA/ODN1826 polyelectrolyte complex nanoparticles suitable for T1D therapy.  
	With respect to the broad ranges recited in claims 1, 3, and 14, no evidence has been presented that selecting such broad ranges was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).  One of skill in the art would have found obvious to use routine experimentation and optimize the composition for therapeutic activity and parenteral administration by varying the ratio between GA and ODN1826 and also the pH.   
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


4.	Claims 1, 3, 5, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. taken with both Conner et al. and Yoon et al., in further view of Baoum et al. (Pharm. Res., 2009, 26: 2619-2629).	
	The teachings of Cui et al., Conner et al., and Yoon et al. are applied as above for claim 1, 3, 5, and 8-14.  Cui et al., Conner et al., and Yoon et al. do not teach CaCl2 (claims 15 and 16).  Baoum et al. teach adding CaCl2 to facilitate the intracellular release of DNA and optimize transfection efficiency (see p. 2620, column 1, second full paragraph).  One of skill in the art would have found obvious to add CaCl2 at various concentrations to optimize the composition for therapeutic activity.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
5.	The arguments and the 132 Declaration filed on 4/7/2022 have been considered but not found persuasive.

The argument that the cited prior art does not teach polyelectrolyte complex nanoparticles is not found persuasive for the reasons set forth in the rejection.  

The 132 Declaration argues that the cationic GA nanoparticles are polyelectrolyte complexes (PECs).
GA comprises a heterogenous population of positively charged nanoparticles comprising 1.5-15 nm cationic nanoparticles of individual polypeptide molecules and 20-550 nm cationic nanoparticles formed via intermolecular associations.  As defined by the prior art, PECs are complexes formed via the electrostatic interactions between oppositely charged polymers (Lankalapalli, Indian Journal of Pharmaceutical Sciences, 2009, cited on the IDS filed on 4/7/2022; see p. 481). 
Being formed of individual polypeptides, the cationic 1.5-15 nm nanoparticles are not PECs.  One of skill in the art would have understood that polynucleotides could electrostatically bind to these cationic nanoparticles to form PECs.  
While the 20-550 nm nanoparticles could be PECs formed from the association of anionic and cationic GA polypeptides, Conner teaches that these nanoparticles are positively charged and have a high zeta potential.  One of skill in the art would have reasonably expected that polynucleotides would bind to the GA nanoparticles via electrostatic interactions to form PECs.  One of skill in the art would have reasonable expected the GA nanoparticles to have enough free positive charges for nucleic acid binding without disassociation via competition with the already complexed anionic polypeptides.  This is supported by Guo (ACS Nano, 2010, 4: 5505-5531), who teaches that adding nucleic acids (such as siRNA) to cationic PECs does not result in their disassociation (see p. 5506; 5508-5509; p. 5510, column 1, second and third full paragraphs).
For these reasons, the argument in the 132 Declaration that polyanions are routinely used to disassociate PECs is not found persuasive.  Based on the teachings in the prior art, one of skill in the art would have reasonably expected the nucleic acid to the free positive charges without causing disassociation.

 The 132 Declaration also argues the opposite of disassociation, specifically, that adding a nucleic acid to the cationic GA nanoparticles could result in aggregation.
While aggregation could occur, this did not impede those of skill in the art from forming PECs by adding nucleic acids to cationic nanoparticles.  As evidenced by Tang (cited by the applicant) and Lazarus, doing so was routine in the prior art.  Furthermore, as taught by Zhang (Biomaterials, 2009, 30: 968-977), the extent of aggregation (and thus, size) can be controlled by varying the N/P ratio (see p. 971, Fig. 2; p. 975, column 2).  
For this reason, the argument in the 132 Declaration that adding a nucleic acid could induce precipitation as a solid mass is not found persuasive.  Although the 132 Declaration points to Connors for support, there is nothing in Connors suggesting that adding a polynucleotide would result in precipitation or that the N/P ratio could not be optimized to obtain stable nanoparticles.

The 132 Declaration argues that Folchman-Wagner supports the lack of reasonable expectation of success.
This is not found persuasive.  As set forth above, one of skill in the art would have reasonably expected nucleic acids to form polyelectrolyte complexes with the cationic GA nanoparticles.  Folchman-Wagner’s teachings indicated by the applicant do not provide the contrary as they only pertain to the specific association between the short K21 and E22 homopolypeptides.  Folchman-Wagner provides no evidence that nucleic acids cannot attach to the cationic GA nanoparticles.  
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Guo (ACS Nano, 2010, 4: 5505-5531) was cited in response to the argument that adding a nucleic acid to the cationic GA nanoparticles could lead to disassociation. Guo teaches that adding nucleic acids to cationic PECs does not result in disassociation.
Zhang (Biomaterials, 2009, 30: 968-977) was cited in response to the argument that adding a nucleic acid to the cationic GA nanoparticles could result in aggregation.  Zhang provides evidence that the extent of degradation can be controlled by varying the N/P ratio.

7.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633